Citation Nr: 1142377	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  07-32 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for a pars interarticulars fracture of L5, spondylolysis with history of back strain.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1996 to February 2001.        

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision from the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA treatment records submitted by the Veteran in July 2011 indicate that he underwent recent back surgery.  Records detailing such surgery, and any other VA medical records pertaining to recent treatment he received for his lower back disorder, should be included in the record. 

Moreover, the Veteran has not undergone VA compensation examination for his lower back since January 2008, nearly 4 years ago.  The Board finds that a current examination is needed.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records pertaining to the Veteran's lower back disability from the VAMC Fayetteville for the period from July 2008 to the present, including legible copies of the records submitted by the Veteran in July 2011. 

2.  Schedule the Veteran for an examination to determine the current extent of his low back disability.  The claims file must be made available to the examiner for review in connection with the examination.  

X-rays and/or other diagnostic studies should be done, as deemed appropriate by the examiner.  The examiner must provide a thorough description of the Veteran's service-connected back disability and render objective clinical findings concerning the severity of the disability, to include observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement and other functional limitations, if any.  

3.  Thereafter, the RO should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  He should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


